ORDER
LESLIE, Judge.
On July 27, 2000, the above cause of action came before the Court for a Hearing on the Petition for Writ of Habeas Corpus. The Appellee is present with legal counsel, Jeffery Porturica.
The court having heard arguments from the Appellee orders the Appellee be released from the custody of the Hopi Police Department. The Appellee shall be released to the custody of her mother, Gladys Honeyestewa.
The mother shall be responsible for Ap-pellee’s future court appearances.
The counsel for Appellee is given 10 days to file proper motions to expedite settlement.
SO ORDERED.